DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al. (US 2013/0051572 A1) hereinafter “Goh.”
As to claim 11, Goh discloses a method to be performed by a media playback system comprising multiple processors and multiple audio drivers carried by multiple playback devices, wherein a first playback device (master 60, Fig. 2) of the multiple playback devices comprises: 
a first network interface (¶0009 and ¶0026, Fig. 2. Network capable media playback devices. Wireless connection between the master 60 and slave 62.); 
a first audio amplifier configured to drive at least one first audio driver of the multiple audio drivers (¶0046. “A representative small full range speaker might contain 2.times.2.75'' drivers in a sealed enclosure, powered by 40 w of amplification.”); and 

wherein a second playback device (slave 62, Fig. 2)of the multiple playback devices comprises: 
a second network interface (¶0009 and ¶0026, Fig. 2. Network capable media playback devices. Wireless connection between the master 60 and slave 62.); 
a second audio amplifier configured to drive at least one second audio driver of the multiple audio drivers (¶0046. “A representative small full range speaker might contain 2.times.2.75'' drivers in a sealed enclosure, powered by 40 w of amplification.”); and 
a second processor of the multiple processors (¶0023, Fig. 3. “Each speaker 80 can optionally include a processor.”), 
the method comprising:
based on one or more first functions and one or more first characteristics of an area, generating first audio comprising a first audio signal and a second audio signal (¶0037. “When the speakers are repositioned such that they are now located within a single room, the speakers may correspondingly be re-configured such that each speaker only reproduces a portion of the incoming audio signal. To further illustrate the aforementioned, when there is an incoming stereo audio signal and three speakers in a single room, one of the speakers may be used to playback the left channel signal, another the right channel signal while a third speaker may be used to reproduce a synthesized low frequency channel derived from the left and right audio signals.” Pairing full range speakers. Only full range speakers present in area.); 
providing the first audio signal to the at least one first audio driver and the second audio signal to the at least one second audio driver, thereby causing the first playback device and the second playback device to play back the first audio in synchrony (¶0037. “When there is an incoming stereo audio signal and three speakers in a single room, one of the 
receiving data representing one or more second characteristics of the area (¶0041. “In an instance when the apparatus for audio reproduction includes a subwoofer (34), the method 20 may further include determining cumulative output levels of the variable number of speakers and setting the performance characteristics of the subwoofer added to the variable number of speakers (36).” Paired full range speakers and subwoofers. Subwoofer also present in area.); 
based on one or more second functions and the one or more second characteristics of the area, generating second audio comprising a third audio signal and a fourth audio signal (¶0041-0042. “By relieving the FR speakers from a burden of producing low frequency sounds, additional improvement in system sound pressure level (SPL) could be obtained as well. When the subwoofer is added, a level, crossover frequency and phase setting of the subwoofer has to be adjusted to match those of the other speakers in the apparatus for audio reproduction. In the method 20, given that the performance characteristics of all speakers are made known to the master speaker as described earlier, the settings of the subwoofer and FR speakers may correspondingly be derived and optimized algorithmically without user intervention or direct measurement.” Full range speakers relieved of reproducing low frequency sound which subwoofer now produces.); and
providing the third audio signal to the at least one first audio driver and the fourth audio signal to the at least one second audio driver, thereby causing the first playback device and the second playback device to play back the second audio in synchrony (¶0041. Paired subwoofer and full range speakers output audio in synchrony.).
claim 16, Goh discloses wherein the one or more first characteristics comprise one or more first objects in the area, wherein generating the first audio comprises generating particular first audio corresponding to the one or more first objects, wherein the one or more second characteristics comprise one or more second objects in the area, and wherein generating the second audio comprises generating particular second audio corresponding to the one or more second objects (¶0037 and ¶0041. First objects are just full range speakers. Second objects are subwoofer(s).).
	As to claim 17, Goh discloses wherein generating the second audio comprises: generating a particular third audio signal representing a first portion of the second audio; and generating a particular fourth audio signal representing a second portion of the second audio (¶0041-0042. “By relieving the FR speakers from a burden of producing low frequency sounds, additional improvement in system sound pressure level (SPL) could be obtained as well. When the subwoofer is added, a level, crossover frequency and phase setting of the subwoofer has to be adjusted to match those of the other speakers in the apparatus for audio reproduction. In the method 20, given that the performance characteristics of all speakers are made known to the master speaker as described earlier, the settings of the subwoofer and FR speakers may correspondingly be derived and optimized algorithmically without user intervention or direct measurement.” Full range speakers relieved of reproducing low frequency sound which subwoofer now produces.).
	As to claim 19, Goh discloses wherein the first playback device comprises a plurality of first audio drivers, the plurality comprising the at least one first audio driver, and wherein generating the second audio comprises determining respective portions of the third audio signal corresponding to each first audio driver of the plurality of first audio drivers (¶0023, ¶0037 and ¶0041, Fig. 3. “Each speaker 80 is a fully autonomous unit .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goh.
As to claim 1, Goh discloses a media playback system comprising multiple processors and multiple audio drivers carried by multiple playback devices, 
wherein a first playback device (master 60, Fig. 2) of the multiple playback devices comprises: 

a first audio amplifier configured to drive at least one first audio driver of the multiple audio drivers (¶0046. “A representative small full range speaker might contain 2.times.2.75'' drivers in a sealed enclosure, powered by 40 w of amplification.”); and 
a first processor of the multiple processors (¶0023, Fig. 3. “Each speaker 80 can optionally include a processor.”), 
wherein a second playback device (slave 62, Fig. 2) of the multiple playback devices comprises: 
a second network interface (¶0009 and ¶0026, Fig. 2. Network capable media playback devices. Wireless connection between the master 60 and slave 62.); 
a second audio amplifier configured to drive at least one second audio driver of the multiple audio drivers (¶0046. “A representative small full range speaker might contain 2.times.2.75'' drivers in a sealed enclosure, powered by 40 w of amplification.”); and 
a second processor of the multiple processors (¶0023, Fig. 3. “Each speaker 80 can optionally include a processor.”), and 
the media playback system performs functions comprising: 
based on one or more first functions and one or more first characteristics of an area, generating first audio comprising a first audio signal and a second audio signal (¶0037. “When the speakers are repositioned such that they are now located within a single room, the speakers may correspondingly be re-configured such that each speaker only reproduces a portion of the incoming audio signal. To further illustrate the aforementioned, when there is an incoming stereo audio signal and three speakers in a single room, one of the speakers may be used to playback the left channel signal, another the right channel signal while a third speaker may be used to reproduce a 
providing the first audio signal to the at least one first audio driver and the second audio signal to the at least one second audio driver, thereby causing the first playback device and the second playback device to play back the first audio in synchrony (¶0037. “When there is an incoming stereo audio signal and three speakers in a single room, one of the speakers may be used to playback the left channel signal, another the right channel signal while a third speaker may be used to reproduce a synthesized low frequency channel derived from the left and right audio signals.” Full range speakers output audio in synchrony.); 
receiving data representing one or more second characteristics of the area (¶0041. “In an instance when the apparatus for audio reproduction includes a subwoofer (34), the method 20 may further include determining cumulative output levels of the variable number of speakers and setting the performance characteristics of the subwoofer added to the variable number of speakers (36).” Paired full range speakers and subwoofers. Subwoofer also present in area.); 
based on one or more second functions and the one or more second characteristics of the area, generating second audio comprising a third audio signal and a fourth audio signal (¶0041-0042. “By relieving the FR speakers from a burden of producing low frequency sounds, additional improvement in system sound pressure level (SPL) could be obtained as well. When the subwoofer is added, a level, crossover frequency and phase setting of the subwoofer has to be adjusted to match those of the other speakers in the apparatus for audio reproduction. In the method 20, given that the performance characteristics of all speakers are made known to the master speaker as described earlier, the settings of the subwoofer and FR speakers may correspondingly be derived and optimized algorithmically without user intervention or direct measurement.” Full 
providing the third audio signal to the at least one first audio driver and the fourth audio signal to the at least one second audio driver, thereby causing the first playback device and the second playback device to play back the second audio in synchrony (¶0041. Paired subwoofer and full range speakers output audio in synchrony.).
	Goh does not expressly disclose wherein the media playback system further comprises data storage and instructions stored in the data storage (¶0023 and ¶0027. “The data transferred between the master 60 and the slave 62 speakers is divided into four types, namely, commands 64, query 66, audio transmission 68, and events 70. The data may generally be deemed to include attributes (permanent parameters of each speaker), status information (operational parameters of each speaker), and register information (toggling instructions for attributes).” Register information for toggling instructions. Further data storage inherent for process of Fig. 1. Each speaker is fully autonomous.), wherein the instructions, when executed by at least one processor of the multiple processors.
	However, Goh (¶0027) discloses, “The data transferred between the master 60 and the slave 62 speakers is divided into four types, namely, commands 64, query 66, audio transmission 68, and events 70. The data may generally be deemed to include attributes (permanent parameters of each speaker), status information (operational parameters of each speaker), and register information (toggling instructions for attributes).” Goh (¶0023, Fig. 1) further discloses the speakers are fully autonomous and perform the process of Fig. 1. Therefore, it is implicit (if not inherent) that the speakers have data storage for instructions, the motivation being in order to implement the process and store information such as room parameters and connections.
claim 6, Goh discloses wherein the one or more first characteristics comprise one or more first objects in the area, wherein generating the first audio comprises generating particular first audio corresponding to the one or more first objects, wherein the one or more second characteristics comprise one or more second objects in the area, and wherein generating the second audio comprises generating particular second audio corresponding to the one or more second objects (¶0037 and ¶0041. First objects are just full range speakers. Second objects are subwoofer(s).).
	As to claim 7, Goh discloses wherein generating the second audio comprises: generating a particular third audio signal representing a first portion of the second audio; and generating a particular fourth audio signal representing a second portion of the second audio (¶0041-0042. “By relieving the FR speakers from a burden of producing low frequency sounds, additional improvement in system sound pressure level (SPL) could be obtained as well. When the subwoofer is added, a level, crossover frequency and phase setting of the subwoofer has to be adjusted to match those of the other speakers in the apparatus for audio reproduction. In the method 20, given that the performance characteristics of all speakers are made known to the master speaker as described earlier, the settings of the subwoofer and FR speakers may correspondingly be derived and optimized algorithmically without user intervention or direct measurement.” Full range speakers relieved of reproducing low frequency sound which subwoofer now produces.).
	As to claim 8, Goh discloses (¶0037 and ¶0041. Pairing of full range and pairing of full range and subwoofer. Data storage implicit.). 
	The motivation is the same as claim 1 above.
	As to claim 9, Goh discloses wherein the first playback device comprises a plurality of first audio drivers, the plurality comprising the at least one first audio driver, and wherein generating the second audio comprises determining respective portions of 
	As to claim 10, Goh does not expressly disclose wherein the functions further comprise: receiving, via a network interface from a control device, data representing instructions to play the second audio.
	However, Goh discloses network capable media playback devices (¶0009), wireless speakers receiving audio from an audio source (¶0004-0005), and setting up a wireless loudspeaker system (Fig. 1). One of ordinary skill in the art would have found it obvious that the audio source could also provide a play instruction to the wireless loudspeaker systems. The motivation being to play the audio.
	As to claim 18, it is rejected under claim 11 using the motivation as claim 8 above.
	As to claim 20, it is directed towards substantially the same subject matter as claim 1 and are rejected using the same motivation as claim 1 above. 

Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654